Case 1:20-cv-00347-WES-LDA Document 20 Filed 10/26/20 Page 1 of 3 PageID #: 686



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND


HUGO KEY, III                           :
JONATHAN KEY                            :
                                        :     C.A. No. 20-00347-WES
v.                                      :
                                        :
SUSSEX INSURANCE COMPANY,               :
INC., et al.                            :

                              STANDARD PRETRIAL ORDER


         Pursuant to Rule 16 of the Federal Rules of Civil Procedure, it

is ordered that:

         All factual discovery will be closed by March 15, 2021.

         All expert discovery will be closed by July 15, 2021.

         Dispositive motions1 shall be filed by August 16, 2021.

         Plaintiffs   shall    make   their   expert   witness   disclosures   as

required by F. R. Civ. P. 26(a)(2) by April 30, 2021.

         Defendants   shall    make   their   expert   witness   disclosures   as

required by F. R. Civ. P. 26(a)(2) by June 15, 2021.

         Any expert witness not disclosed by these dates may not be

allowed to testify unless authorized by the Court.               See F. R. Civ.

P. 37(c)).

         Counsel shall file electronically, 30 days after a decision on

any dispositive motion, or, if no dispositive motions are filed, by


     1
     In matters before Judge Smith, prior to filing a motion for
summary judgment, counsel must request a conference with the Court.
Case 1:20-cv-00347-WES-LDA Document 20 Filed 10/26/20 Page 2 of 3 PageID #: 687



August 31, 2021      a pretrial memorandum which shall contain the

following information:

     1.(a) Plaintiff will set forth what is expected to be proven
in support of the claim;

     1.(b) Defendant will set forth what is expected to be proven
in defense;

     2.     A memorandum of supporting law with citations of
authorities. This is to include all the law applicable to the case
with emphasis on special legal issues, including any and all matters
that may be the subject of a motion in limine.        All pertinent
citations will be fully briefed;

       3.    A statement as to probable length of trial;

     4.   Any additional matter which counsel feel will aid the Court
in the disposition and/or trial of the action.

       At least fourteen days before jury selection or, in the case of

a matter to be tried without a jury, fourteen days before trial is

to begin, counsel shall submit to the Court in conventional form

(paper) the following:

     1.   A list of all witnesses expected to testify with a brief
summary of each witness’s testimony and a statement as to whether
that witness will testify as an expert;

     2.   A list of all exhibits intended to be offered at the trial
with statements of the purpose for which the exhibit is offered.
All such exhibits are to be pre-marked by the plaintiff in numerical
order and by the defendant in alphabetical order;

       In addition, in matters to be tried before a jury, counsel shall

also    file    electronically     full    and   complete    proposed     jury

instructions and a jury verdict form (with special interrogatories,

if any are being requested) at least fourteen days before jury

selection.

                                     -2-
Case 1:20-cv-00347-WES-LDA Document 20 Filed 10/26/20 Page 3 of 3 PageID #: 688



      Failure to strictly comply with this order will result in

appropriate    sanctions   which   may   include   dismissal,     default,   or

exclusion of evidence.

      After fourteen days from the close of discovery, no motions,

other than motions in limine, shall be filed except by leave of the

undersigned.

      No discovery motions shall be filed until after the party in

good faith tries to resolve the matter with opposing counsel.                If

that does not resolve the dispute, the party must first have an

informal   conference    with   the   Court,   which   can   be   arranged   by

contacting the Judge’s Case Manager via email or telephone (Ryan

Jackson, ryan_jackson@rid.uscourts.gov or 401-752-7213).

      Every effort should be made to settle the case before jurors

are summoned for empanelment.         Counsel are to advise the clerk of

any such settlement and file a stipulation of dismissal no later

than seven days before the scheduled empanelment date.             Jury costs

and/or counsel fees may be assessed against one or more of the

parties and/or counsel if the Court determines that the lateness of

settlement was due to unreasonable or vexatious conduct or neglect.

SO ORDERED


   /s/ Lincoln D. Almond
LINCOLN D. ALMOND
United States Magistrate Judge
October 26, 2020



                                      -3-
